DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Summary
The Applicant’s arguments and claim amendments received on November 3, 2022 are entered into the file. Currently, claims 1, 4, 9, 25, and 28 are amended; claim 31 is new; claims 2, 3, 6, 8, 18-21, 23, 24, and 26 are cancelled; claims 12-17 and 22 are withdrawn; resulting in claims 1, 4, 5, 7, 9-11, 25, and 27-31 pending for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 9-11, 25, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 25, the limitation reciting “wherein the core layer comprises [is comprised of] a filled polymeric composition comprising: 1) a synthetic polymer being a thermoplastic cellulose ester component, and 2) a filler component, wherein the thermoplastic cellulose ester component is the only synthetic polymer and the only cellulosic component present in the core layer” is new matter that is not supported by the original specification. Specifically, the limitation requiring that the thermoplastic cellulose ester component is the only synthetic polymer in the core layer is not supported by the instant specification.
The core layer of the instant invention is said to be comprised of a filled polymeric component comprising a thermoplastic cellulose ester component and a filler component [0036]. In one aspect of the invention, the filled polymeric composition is said to consist essentially of the thermoplastic cellulose ester component and the filler component [0052]. However, the filled polymeric composition is said to comprise various additives, such as plasticizers, wherein the plasticizers can include aliphatic polyesters or aromatic epoxy compounds (i.e. synthetic polymers) in certain exemplary aspects ([0044]-[0046]). The core layer is also said to optically comprise one or more additives such as tackifiers, processing agents, foaming agents, hydrocarbon resins, plasticizers, or the like [0054].
The Applicant has not provided any working examples to demonstrate which of these additional components are essential for the formation of a core layer as claimed; however, it appears as if at least a plasticizer compound would need to be present in the core layer in order to achieve material properties necessary for formation of a core layer from the filled polymeric composition. Therefore, the instant specification does not appear to disclose an embodiment wherein the core layer comprises a thermoplastic cellulose ester component without any other synthetic polymers.
Regarding claims 1 and 25, the limitation reciting “wherein each of the printed film layer and the wear layer comprises a synthetic polymer being a thermoplastic cellulose ester component, wherein the thermoplastic cellulose ester component is the only synthetic polymer and the only cellulosic component present in the printed film layer and the wear layer” is new matter that is not supported by the original specification.
With respect to the printed film layer, it is noted that the instant specification discloses that the printed film layer comprises a substrate and an ink layer [0059]. The substrate layer is said to comprise a cellulose-based material, such as a thermoplastic cellulose ester, such as cellulose acetate propionate [0066]. No other polymers are said to be present in the substrate layer aside from the thermoplastic cellulose ester component. The ink layer, however, is said to comprise any ink, dye, pigment or other marking substance that can be applied in a desired pattern, wherein water-based, soy-based, and UV curved inks and/or solvent-based pigments are listed ([0059], [0061]). One of ordinary skill in the art would recognize that the listed colorants would contain a polymer binder, and the instant specification does not expressly disclose or reasonably suggest that the ink layer does not contain a synthetic polymer aside from thermoplastic cellulose ester. Since the ink layer of the instant invention appears to necessarily include polymer materials other than thermoplastic cellulose ester, the instant specification does not provide adequate support for the limitation requiring that the thermoplastic cellulose ester component of the printed film layer is the only synthetic polymer therein.
Regarding claim 31, the limitation reciting “wherein each of the printed film layer and the wear layer consists of cellulose acetate propionate” is new matter that is not supported by the original specification.
With respect to the printed film layer, it is noted that the instant specification discloses that the printed film layer comprises a substrate and an ink layer [0059]. The substrate layer is said to “comprise” a cellulose-based material, such as any thermoplastic cellulose esters, for example cellulose acetate propionate [0066]. Although the substrate is said to include a whitening agent such as titanium dioxide or zinc dioxide in some aspects of the invention ([0067]), this additive appears to be an optional component of the substrate layer, such that the substrate disclosed by the instant specification may “consist of” cellulose acetate propionate. The ink layer, however, is said to comprise any ink, dye, pigment or other marking substance that can be applied in a desired pattern, wherein water-based, soy-based, and UV curved inks and/or solvent-based pigments are listed ([0059], [0061]). Since the ink layer of the instant invention necessarily includes materials other than cellulose acetate propionate, the printed film layer of the instant invention cannot be said to “consist of” cellulose acetate propionate.
With respect to the wear layer, the instant specification discloses that the wear layer can “comprise” a cellulose-based material, such as any thermoplastic cellulose esters, for example cellulose acetate propionate [0070]. The top surface of the wear layer is said to further comprise a scratch layer in various aspects of the invention, wherein the scratch layer comprises polyurethane, acrylate, functionalized monomers and oligomers, surface hardening agents, etc. ([0074]-[0075]). The scratch layer does not appear to be an essential component of the wear layer, such that when the wear layer does not include a scratch layer, the wear layer may not contain any other additives or components aside from the thermoplastic cellulose ester component.
Therefore, while there does appear to be support for the wear layer consisting of cellulose acetate propionate, the instant specification does not provide support for the limitation requiring that the printed film layer consists of cellulose acetate propionate.
Regarding claims 4, 5, 7, 9-11, and 27-30, the claims are rejected based on their dependency on claims 1 and 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 9-11, 25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 25, the limitations directed to the core layer comprising a filled polymeric composition comprising a synthetic polymer being a thermoplastic cellulose ester component which comprises cellulose acetate propionate and the printed film layer and the wear layer each comprising a synthetic polymer being a thermoplastic cellulose ester component are indefinite because the metes and bounds of the term “synthetic polymer” are not clearly defined.
Polymers are generally split into two classes: synthetic and natural, wherein synthetic polymers are those derived from petroleum oil, while natural polymers occur in nature and can be extracted (“Natural vs Synthetic Polymers”, p. 1, copy of reference provided). Cellulose acetate, a type of cellulose ester, is typically classified as either a “modified natural polymer” (“Degradation of Cellulose Acetate-Based Materials: A Review”, p. 152, copy of reference provided) or a “semi-synthetic polymer” (“Cellulose and Its Derivatives”, p. 3, copy of reference provided). It is not clear whether cellulose acetate falls within the scope of the term “synthetic polymer”, as it is formed by modification of a naturally occurring polymer (e.g. esterification of cellulose).
The instant specification does not provide any specific definition or examples of materials that would be considered a “synthetic polymer”. The only mention of “synthetic” in the specification is to state that the thermoplastic cellulose ester component is not restricted to commercially available materials, but that further synthetic esters can be used [0037]. It is not clear whether this is meant to convey that the materials listed in paragraph [0037] are all considered to be synthetic esters. Clarification from the Applicant is respectfully requested.
Regarding claims 4, 5, 7, 9-11, and 27-30, the claims are rejected based on their dependency on claims 1 and 25.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 9-11, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US 2018/0127987, previously cited) in view of Edgar et al. (“Advances in Cellulose Ester Performance and Application”, copy of reference previously provided) and Wright et al. (US 2016/0340916, previously cited).
Regarding claims 1, 7, and 28-30, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer) and a wear layer is directly affixed to the top surface of the laminate core ([0118], [0132]). The laminate core, print layer, and wear layer each have a top surface and an opposed bottom surface ([0118]), and the laminate core also inherently has a plurality of side edges extending between the top and bottom surfaces.
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler, wherein the polymer can be a thermoplastic polymer such as cellulose acetate (thermoplastic cellulose ester) ([0069], [0100]-[0102]). Bradway et al. teaches that the filler can be an inorganic material such as calcium carbonate ([0069], [0109]), such that the cellulose acetate polymer may be the only cellulosic component present in the core layer.
Although Bradway et al. teaches the thermoplastic cellulose ester component consisting essentially of cellulose acetate ([0100]-[0102]), the reference does not expressly teach the cellulose acetate being cellulose acetate propionate. However, in the analogous art of cellulose ester materials, Edgar et al. teaches that cellulose esters have been used in a wide variety of applications and that cellulose acetate propionate (CAP) is a tougher version of cellulose acetate (CA) and can be thermally processed at lower temperatures or with lower amounts of plasticizer (p. 1633-1634).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose acetate polymeric binder component of Bradway et al. by using cellulose acetate propionate, as taught by Edgar et al., in order to enable low-temperature formation of the flooring panel while enabling improved physical properties due to lower amounts of plasticizer being necessary for formation of the panel.
Although Bradway et al. teaches that the print layer can be in the form of a PVC film or a resin-impregnated printed paper ([0119]), and that the wear layer can also be a PVC film or an overlay paper ([0130]), the reference does not expressly teach that the printed film layer and the wear layer each comprise a thermoplastic cellulose ester component.
However, in the analogous art of flooring materials, Wright et al. teaches a resilient flooring product comprising a backing layer, a decorative portion, and a wear layer ([0040], Fig. 1). Wright et al. teaches that the decorative portion can comprise an ink layer applied to an underlying decorative layer (printed film layer), wherein the decorative layer can comprise a film made of cellulose acetate (thermoplastic cellulose ester component), such that cellulose acetate is the only synthetic polymer and the only cellulosic component present in the decorative layer [0066]. The wear layer similarly can comprise cellulose acetate as the only synthetic polymer and the only cellulosic component present therein [0071]. Wright et al. teaches that the resilient flooring product specifically uses such non-vinyl materials in each of the layers, as conventional vinyl polymers, such as PVC, are incapable of providing the dimensional stability necessary for preserving the long-term appearance and service life of an installed flooring system and pose a threat to human and environmental health ([0004], [0007], [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the print layer and the wear layer of Bradway et al. by replacing the PVC films with cellulose acetate films, as suggested by Wright et al., for the benefit of creating a safer and longer-lasting product that avoids the environmental and public safety concerns of PVC.
Regarding claims 4 and 5, Bradway et al. in view of Edgar et al. and Wright et al. teaches all of the limitations of claim 1 above, and Bradway et al. further teaches that the filled polymeric composition of the flooring panel body can include the polymeric binder (such as cellulose acetate, [0101]-[0102]) in an amount of 15 to 30 wt% and can include an inorganic filler in an amount of 50 to 80 wt% [0117]. Bradway et al. further teaches that the flooring panel body can comprise multiple layers, wherein a second layer can include the polymeric binder in an amount of 25 to 40 wt% and the inorganic filler in an amount of 40 to 60 wt% [0117]. Thus, Bradway et al. teaches amounts of the thermoplastic cellulose ester component and the filler component in the filled polymeric composition which fall squarely within the claimed ranges.
Regarding claim 9, Bradway et al. in view of Edgar et al. and Wright et al. teaches all of the limitations of claim 1 above. As noted above, Bradway et al. teaches that the laminate core or base layer portion of the flooring panel can include a polymeric binder and a filler, wherein the polymeric binder can be a thermoplastic polymer such as cellulose acetate ([0100]-[0102]), and Edgar et al. teaches using cellulose acetate propionate in place of cellulose acetate in order to enable low-temperature formation of the flooring panel while reducing the amount of plasticizer necessary for formation of the panel (p. 1633-1634). Thus, Bradway et al. in view of Edgar et al. teaches that the thermoplastic cellulose ester component of the core layer consists essentially of cellulose acetate propionate.
Regarding claim 10, Bradway et al. in view of Edgar et al. and Wright et al. teaches all of the limitations of claim 1 above. As noted above, Bradway et al. teaches that the decorative layer constituted by a print layer and a wear layer can be directly affixed to the top surface of the laminate core (core layer) ([0118], [0132]). The decorative layer of Bradway et al. is capable of being adhered to the core layer in the absence of a separate adhesive composition, thus meeting the claimed limitation.
Regarding claim 11, Bradway et al. in view of Edgar et al. and Wright et al. teaches all of the limitations of claim 1 above, and Bradway et al. further teaches that the flooring panel preferably exhibits a flexural rigidity such that the flooring panel body cannot be rolled up and the top surface cannot contact the bottom surface ([0010], [0035]). Bradway et al. teaches that the flexibility or rigidity of the flooring panel body can be modified by selection of the thermoplastic material contained in the filled polymeric composition, as well as by addition of plasticizers or other additives ([0103]-[0104]).
Bradway et al. further teaches that the flooring panel can have a flexural force of 1 ± 0.35 pounds per linear inch (pli) according to modified ASTM-D790 ([0075]-[0076]), which is equivalent to 12 ± 4.2 pounds per foot and overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 25 and 27, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer) and a wear layer is directly affixed to the top surface of the laminate core ([0118], [0132]). The laminate core, print layer, and wear layer each have a top surface and an opposed bottom surface ([0118]), and the laminate core also inherently has a plurality of side edges extending between the top and bottom surfaces.
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler, wherein the polymer can be a thermoplastic polymer such as cellulose acetate (thermoplastic cellulose ester) ([0069], [0101]-[0102]). Bradway et al. teaches that the filler can be an inorganic material such as calcium carbonate ([0069], [0109]), such that the cellulose acetate polymer may be the only cellulosic component present in the core layer.
Bradway et al. further teaches that the filled polymer of the flooring panel body can include the polymeric binder (such as cellulose acetate, [0101]-[0102]) in an amount of 25 to 40 wt% with respect to the total weight of the filled polymeric composition ([0117]), which is considered to meet the limitation requiring that the thermoplastic cellulose ester component is present in an amount from about 70 phr to about 130 phr. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Although Bradway et al. teaches the thermoplastic cellulose ester component consisting essentially of cellulose acetate ([0101]-[0102]), the reference does not expressly teach the cellulose acetate being cellulose acetate propionate. However, in the analogous art of cellulose ester materials, Edgar et al. teaches that cellulose esters have been used in a wide variety of applications and that cellulose acetate propionate (CAP) is a tougher version of cellulose acetate (CA) and can be thermally processed at lower temperatures or with lower amounts of plasticizer (p. 1633-1634).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose acetate polymeric binder component of Bradway et al. by using cellulose acetate propionate, as taught by Edgar et al., in order to enable low-temperature formation of the flooring panel while enabling improved physical properties due to lower amounts of plasticizer being necessary for formation of the panel.
Although Bradway et al. teaches that the print layer can be in the form of a PVC film or a resin-impregnated printed paper ([0119]), and that the wear layer can also be a PVC film or an overlay paper ([0130]), the reference does not expressly teach that the printed film layer and the wear layer each comprise a thermoplastic cellulose ester component.
However, in the analogous art of flooring materials, Wright et al. teaches a resilient flooring product comprising a backing layer, a decorative portion, and a wear layer ([0040], Fig. 1). Wright et al. teaches that the decorative portion can comprise an ink layer applied to an underlying decorative layer (printed film layer), wherein the decorative layer can comprise a film made of cellulose acetate (thermoplastic cellulose ester component), such that cellulose acetate is the only synthetic polymer and the only cellulosic component present in the decorative layer [0066]. The wear layer similarly can comprise cellulose acetate as the only synthetic polymer and the only cellulosic component present therein [0071]. Wright et al. teaches that the resilient flooring product specifically uses such non-vinyl materials in each of the layers, as conventional vinyl polymers, such as PVC, are incapable of providing the dimensional stability necessary for preserving the long-term appearance and service life of an installed flooring system and pose a threat to human and environmental health ([0004], [0007], [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the print layer and the wear layer of Bradway et al. by replacing the PVC films with cellulose acetate films, as suggested by Wright et al., for the benefit of creating a safer and longer-lasting product that avoids the environmental and public safety concerns of PVC.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US 2018/0127987, previously cited) in view of Wright et al. (US 2016/0340916, previously cited) and Edgar et al. (“Advances in Cellulose Ester Performance and Application”, copy of reference previously provided).
Regarding claim 31, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer) and a wear layer is directly affixed to the top surface of the laminate core ([0118], [0132]). The laminate core, print layer, and wear layer each have a top surface and an opposed bottom surface ([0118]), and the laminate core also inherently has a plurality of side edges extending between the top and bottom surfaces.
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler (filled polymeric composition), which can consist of a thermoplastic polymer such as cellulose acetate and a filler ([0069], [0100]-[0102], [0109]). Bradway et al. further teaches that the print layer can be in the form of a PVC film or a resin-impregnated printed paper ([0119]) and that the wear layer can also be a PVC film or an overlay paper ([0130]), but the reference does not expressly teach that the printed film layer and the wear layer each consist of cellulose acetate propionate.
However, in the analogous art of flooring materials, Wright et al. teaches a resilient flooring product comprising a backing layer, a decorative portion, and a wear layer ([0040], Fig. 1). Wright et al. teaches that the decorative portion can comprise an ink layer applied to an underlying decorative layer (printed film layer), wherein the decorative layer is a film consisting of cellulose acetate [0066]. The wear layer similarly can consist of cellulose acetate [0071]. Wright et al. teaches that the resilient flooring product specifically uses such non-vinyl materials in each of the layers because conventional vinyl polymers, such as PVC, are incapable of providing the dimensional stability necessary for preserving the long-term appearance and service life of an installed flooring system and pose a threat to human and environmental health ([0004], [0007], [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the print layer and the wear layer of Bradway et al. by replacing the PVC films with cellulose acetate films, as suggested by Wright et al., for the benefit of creating a safer and longer-lasting product that avoids the environmental and public safety concerns of PVC.
Bradway et al. teaches that the filled polymeric composition consists of cellulose acetate and a filler component, and Wright et al. teaches that the printed film layer and the wear layer each consist of cellulose acetate, but the combination of references does not expressly teach that the cellulose acetate is cellulose acetate propionate. However, in the analogous art of cellulose ester materials, Edgar et al. teaches that cellulose esters have been used in a wide variety of applications and that cellulose acetate propionate (CAP) is a tougher version of cellulose acetate (CA) and can be thermally processed at lower temperatures or with lower amounts of plasticizer (p. 1633-1634).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite plank of Bradway et al. in view of Wright et al. by replacing cellulose acetate with cellulose acetate propionate, as taught by Edgar et al., in order to enable low-temperature formation of the flooring panel while enabling improved physical properties due to lower amounts of plasticizer being necessary for formation of the plank.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 9 and 28 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to the claims in the response filed November 3, 2022.
However, in light of the amendments to the claims, new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are presented in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 8-11 of the remarks filed November 3, 2022, with respect to amended claims 1 and 25 have been considered but are moot because the they do not address the combination of references being used in the rejections above. In light of the amendments to claims 1 and 25, Wright et al. is used as a tertiary reference in combination with Bradway et al. and Edgar et al. to address the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785